Exhibit 10.9

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

     THIS EXECUTIVE EMPLOYMENT AGREEMENT is made this 18th day of November 2005,
(this “Agreement”) between MIVA (UK) Limited, which is registered in England &
Wales with company number 03971244 and with its registered office at 1st Floor,
Euston Xchange, 194 Euston Road, London NW1 2DA (“MIVA” or the “Company”), and
Sebastian Luke Bishop of 2 Queens Gate Terrace, London SW7 5PF, England
(“Executive”).

Recitals

     A.      Executive is currently employed by MIVA as its Chief Marketing
Officer on terms and conditions stated in an Employment Agreement between MIVA
(formerly Espotting Media (UK) Limited, MIVA, Inc. (formerly Findwhat.com, Inc)
and Executive, dated 9 February 2004.

     B.      The Company wishes to continue to employ Executive on the terms and
conditions set forth in this Amended and Restated Employment Agreement.

Statement of Agreement

     In consideration of the foregoing, and of Executive's employment, the
parties agree as follows:

     1.      Employment. Executive’s employment with MIVA shall be upon the
terms and conditions hereinafter set forth to become effective upon execution of
this Agreement (the “Effective Time”). Executive’s continuous employment with
the Company commenced on 1 February 2000.

     2.      Duties.

          (a)      Executive shall be employed: (i) as the Chief Marketing
Officer of the Company, and (ii) to perform such other or additional duties and
responsibilities consistent with Executive’s title(s), status, and position as
the board of directors of the Company and/or any Associated Company (“Board” or
“Board of Directors”), from time to time prescribe. Executive will report to the
Chief Executive Officer of MIVA, Inc.

          (b)      So long as employed under this Agreement, Executive agrees to
devote full time and efforts exclusively on behalf of the Company and/or
Associated Companies and to competently, diligently and effectively discharge
all duties of Executive hereunder. Executive shall not be prohibited from
engaging in such personal, charitable, or other non-employment activities as do
not interfere with full time employment hereunder and which do not violate the
other provisions of this Agreement. Executive further agrees to comply fully
with all reasonable policies of the Company and of any Associated Company as are
from time to time in effect.

          (c)      The Executive shall be based out of the Company’s London
office. If the Company decides to move its operations more than 35 miles from
its current offices in London, Executive shall not be required to relocate and,
to the extent the Executive cannot perform his duties hereunder as a result of
such a move, his non-performance will not constitute Cause (as defined below).



--------------------------------------------------------------------------------



          (d)      The Executive will be required to work at other locations
from time to time to meet the needs of the Company’s business, both inside and
outside the UK. The Executive will be required to travel on the business of the
Company and /or any Associated Company to such places as may be reasonably
necessary for the proper performance of his duties, both inside and outside the
UK.

          (e)      The Company’s normal business hours are 9am to 6pm. The
Executive will be required to work such hours as are necessary for the proper
performance of his duties. Accordingly, no overtime will be paid for such
additional hours.

          (f)      Because of the autonomous nature of the Executive’s role, the
Executive’s working time is not measured or monitored, or determined by the
Company and the limit on weekly working time set out in the Working Time
Regulations 1998 or such other regulations amending or subsisting those from
time to time (“the Regulations”) does not apply to his employment.

     3.      Compensation.

               (a)      As full compensation for all services rendered to the
Company pursuant to this Agreement, in whatever capacity rendered, the Company
will pay to Executive during the term hereof a minimum base salary at the rate
of £200,000.00 200,000.00 per year (the "Basic Salary"), payable monthly in
arrears in twelve equal monthly instalments in accordance with the usual payroll
practices of the Company.

                (b)      The Basic Salary thereafter may be increased, but not
decreased, from time to time, by the Board of Directors in connection with
reviews of Executive’s performance occurring no less frequently than annually.



                 (c)     Executive will be entitled to receive incentive
compensation pursuant to the terms of plans adopted by the Board of Directors
from time to time. The Board of Directors, as applicable, shall review
Executive's performance on an annual basis and pursuant to the same review
process employed by the Board of Directors for the Company’s other executive
officers. In connection with such annual review, the Executive may be entitled
to receive additional stock option grants. Such options will be granted, if at
all, in the sole discretion of the Board of Directors on terms and conditions
they determine. Notwithstanding the foregoing or any provisions to the contrary
in any stock option agreements outstanding as of the date hereof, if there is a
change in control of MIVA, Inc. (as that term is used in the governing documents
of any stock option agreement), any stock options granted to Executive shall
immediately fully vest and remain exercisable during the term as if the
Executive were still employed by the Company. Additionally, for stock options
granted after the Effective Time and notwithstanding any provisions to the
contrary in any stock option agreements or plans, if the Executive's employment
with the Company is terminated by the Company without Cause (as defined below)
or by Executive for Good Reason (as defined below), any stock options granted to
Executive shall immediately fully vest and remain exercisable during the term as
if the Executive were still employed by the Company.

                 (d)     The Executive shall not be entitled to any director’s
or other fees from the Company or any Associated Company or to any fees in
respect of any office the Executive may hold as nominee or representative of the
Company and/or for an Associated Company unless otherwise agreed in writing
between the partied.

2

--------------------------------------------------------------------------------





                  (e)    For the purposes of Part II of the Employment Rights
Act 1996 Executive hereby authorises the Company to deduct from Executive’s
salary, or any other sums due to Executive from the Company, any sums due from
Executive to the Company, including without limitation any overpayment of salary
or accrued holiday pay.

     4.      Business Expenses. The Company shall promptly pay directly, or
reimburse Executive for, all business expenses to the extent such expenses are
paid or incurred by Executive during the term of employment in accordance with
Company policy in effect from time to time and to the extent such expenses are
reasonable and necessary to the conduct by Executive of the Company's business
and properly substantiated.

     5.      Benefits. During the term of this Agreement and Executive's
employment hereunder, the Company shall provide to Executive the following
benefits:

          (a)      Executive will be eligible for membership of such pension
scheme as the Company may operate for the benefit of its employees in accordance
with its obligations under the Welfare Reform and Pensions Act 1999 and the
Stakeholder Pension Scheme Regulations 2000 ("the Pension Scheme"). The Company
will not make contributions on Executive’s behalf into such scheme. A
contracting-out certificate is not in force in respect of Executive’s employment
with the Company for the purpose of the Pension Schemes Act 1993.

          (b)      Executive’s paid annual holiday entitlement is 30 days per
year. In addition, Executive is entitled to a maximum of eight days’ holiday on
recognised bank or public holidays. These entitlements include Executive’s
statutory holiday entitlement under the Regulations which, in each holiday year,
shall be deemed to be taken first. The Company’s holiday year is 1 January to 31
December. Holidays must be taken at times convenient to the Company. Reasonable
notice of Executive’s intention to take holiday must be given to the Company’s
HR Director in Europe. The Company encourages Executive to take all of his
holiday entitlement in the relevant holiday year. If this is not possible, then,
with the written consent of the person Executive reports to or the Company’s HR
Director, Executive may be permitted to carry a maximum of two days of
Executive’s accrued holiday entitlement into the next holiday year. On the
termination of Executive’s employment other than for Cause, outstanding holiday
entitlement will be paid on a pro-rata basis at 1/260th of annual salary for
each day owing (based on an accrual rate of 2.08 days’ holiday per month).
Deductions from final salary due to Executive on the termination of Executive’s
employment will be made in respect of any holidays taken in excess of
entitlement on the same basis. The Company reserves the right to require
Executive to take holidays during any period of notice.

          (c)     Executive will be paid the Basic Salary, less the amount of
any Statutory Sick Pay or Social Security sickness benefit to which Executive
may be entitled, for an aggregate of 60 working days of absence due to illness
or injury in any consecutive 12 month period. Thereafter, any payment in excess
of Statutory Sick Pay will be entirely at the Company’s discretion. If Executive
is incapacitated as a result of any alleged action or wrong of a third party and
Executive decides to claim damages in respect thereof, then Executive will use
all reasonable endeavours to recover damages for loss of earnings over the
period for which salary has been or will be paid to Executive by the Company as
set out above and will account to the Company for any such damages recovered
(net of the reasonable costs of recovery and an amount not exceeding the actual
salary paid or payable to Executive by the Company set out above in respect of
the said period). Executive will keep the Company informed of the commencement,
progress and outcome of any such claim.

3

--------------------------------------------------------------------------------



          (d)     For the purposes of the Data Protection Act 1998 (“the DPA”),
in the event that Executive or a medical practitioner provides information to
the Company concerning Executive’s health, Executive hereby expressly consents
to the Company retaining such information on Executive’s personnel file for so
long as is reasonably necessary for the purposes of ensuring that it complies in
full with its obligations under health and safety legislation and of effectively
managing the aspects of its business in which Executive is involved. Executive
undertakes to sign any additional consents that may be required for the Company
to process such information for such purposes.

          (e)      The Company shall reimburse Executive for up to an amount of
£1,500 per annum in respect of premiums paid by the Executive for private health
insurance and travel insurance taken out by the Executive.

     6.      Term; Termination.

          (a)      The Company shall employ the Executive, and the Executive
accepts such employment, for an initial term commencing on the date of this
Agreement. This Agreement shall continue indefinitely unless and until
terminated as described herein. Executive's employment may be terminated at any
time as provided in this Section 6. For purposes of this Section 6, "Termination
Date" shall mean the date on which any notice period required under this Section
6 expires or, if no notice period is specified in this Section 6, the effective
date of the termination referenced in the notice.

          (b)      The Company may terminate Executive's employment without
Cause (as defined below) upon giving 30 days' advance written notice to
Executive. If Executive's employment is terminated without Cause under this
Section 6(b), the Executive shall be entitled to receive (A) the earned but
unpaid portion of Executive's Basic Salary and pro rata portion of Executive’s
bonus, if any, through the Termination Date; (B) over a period of twelve (12)
months following such Termination Date (the “Severance Period”) an amount equal
to the sum of his (i) Basic Salary at the time of Termination, plus (ii) the
Termination Bonus (as defined below); (C) any other amounts or benefits owing to
Executive under the then applicable employee benefit, long term incentive or
equity plans and programs of the Company, which shall be paid or treated in
accordance with Section 3 hereof and otherwise in accordance with the terms of
such plans and programs; and (D) benefits, (including, without limitation
health, life, disability and pension) as if Executive were an employee during
the Severance Period.

          (c)      The Company may terminate Executive's employment immediately
upon a determination by the Company that "Cause" exists for Executive's
termination and the Company serves written notice of such termination upon
Executive. As used in this Agreement, the term Cause shall refer only to any one
or more of the following grounds:

            (i)      commission of a material and substantive act of theft,
including, but not limited to, misappropriation of funds or any property of the
Company;

                (ii)      intentional engagement in activities or conduct
clearly injurious to the best interests or reputation of the Company which in
fact result in material and substantial injury to the Company;

4

--------------------------------------------------------------------------------



            (iii)      refusal to perform his assigned duties and
responsibilities (so long as the Company does not assign any duties or
responsibilities which would give the Executive Good Reason to terminate his
employment as described in Section 6(e)) after receipt by Executive of written
detailed notice and reasonable opportunity to cure;

                (iv)      gross insubordination by Executive, which shall
consist only of a wilful refusal to comply with a lawful written directive to
Executive issued pursuant to a duly authorized resolution adopted by the Board
of Directors (so long as the directive does not give the Executive Good Reason
to terminate his employment as described in Section 6(e));

                (v)      the clear violation of any of the material terms and
conditions of this Agreement or any written agreement or agreements Executive
may from time to time have with the Company (following 30 days' written notice
from the Company specifying the violation and Executive's failure to cure such
violation within such 30 day period);

                (vi)      Executive's substantial dependence, as determined by
the Board of Directors of the Company, on alcohol or any narcotic drug or other
controlled or illegal substance which materially and substantially prevents
Executive from performing his duties hereunder;                 (vii)     the
final and un-appealable conviction of Executive of a crime which is a felony or
a misdemeanour involving an act of moral turpitude, or a misdemeanour committed
in connection with his employment by the Company, which causes the Company a
substantial detriment.

In the event of a termination under this Section 6(c), the Company will pay
Executive the earned but unpaid portion of Executive's Basic Salary through the
Termination Date. If any determination of substantial dependence under Section
6(c)(vi) is disputed by the Executive, the parties hereto agree to abide by the
decision of a panel of three physicians appointed in the manner as specified in
Section 6(d) of this Agreement. If any determination of “Cause” is made under
items 6(c), (i), (ii), (iii), (iv), (v), or (vii) which Executive contests,
Executive shall have the opportunity, within 30 days of such determination, to
personally appear in front of the Board of Directors and present his case to the
Board of Directors and have the Board of Directors reconsider the determination
of Cause.

          (d)      Executive's employment shall terminate upon the death or
permanent disability of Executive. For purposes hereof, "permanent disability,"
shall mean the inability of the Executive, as determined by the Board of
Directors of MIVA, by reason of physical or mental illness to perform the duties
required of his under this Agreement for more than 120 days in any 360 day
period. Upon a determination by the Board of Directors of MIVA that Executive's
employment shall be terminated under this Section 6(d), the Board of Directors
shall give Executive 30 days' prior written notice of the termination. If
Executive disputes a determination of the Board of Directors under this Section
6(d), the parties agree to abide by the decision of a panel of three physicians.
MIVA will select a physician, Executive will select a physician and the
physicians selected by MIVA and Executive will select a third physician.
Executive agrees to make himself available for and submit to examinations by
such physicians as may be directed by the Company. Failure to submit to any
examination shall constitute a breach of a material part of this Agreement. In
the event of termination due to death or permanent disability, the Company will
pay Executive, or his legal representative, the earned but unpaid portion of
Executive's Basic Salary through the Termination Date and the earned but unpaid
portion of any vested incentive compensation under and consistent with plans
adopted by the Company prior to the Termination Date.

5

--------------------------------------------------------------------------------



          (e)      The Executive may terminate his employment for Good Reason
(as defined below) upon giving thirty (30) days advance written notice to the
Company. If Executive's employment is terminated with Good Reason under this
Section 6(e), the Executive shall be entitled to receive (A) the earned but
unpaid portion of Executive's Basic Salary and pro rata portion of Executive’s
bonus, if any, through the Termination Date; (B) during the Severance Period an
amount equal to the sum of his (i) Basic Salary at the time of Termination, plus
(ii) the Termination Bonus (as defined below); (C) any other amounts or benefits
owing to Executive under the then applicable employee benefit, long term
incentive or equity plans and programs of the Company, which shall be paid or
treated in accordance with Section 3 hereof and otherwise in accordance with the
terms of such plans and programs; and (D) benefits, (including, without
limitation health, life, disability and pension) as if Executive were an
employee during the Severance Period. As used in this Agreement, the term "Good
Reason" means any one or more of the following grounds:

(i) a change in Executive’s title(s), status, position or responsibilities
without Executive's written consent, which does not represent a promotion from
his existing status, position or responsibilities, despite Executive’s written
notice to the Company of his objection to such change and the Company’s failure
to address such notice in a reasonable fashion within 30 days of such notice;

(ii) the assignment to Executive of any duties or responsibilities which are
inconsistent with his status, position or responsibilities as set forth in
Section 2 hereof, despite Executive’s written notice to the Company of his
objection to such change and the Company’s failure to address such notice in a
reasonable fashion within 30 days of such notice;

(iii) if there is a reduction in Executive's Basic Salary;

(iv) if there is a Change in Control and Executive terminates his employment
during the “Window Period” (as defined below);

(v) a breach by the Company of any material term or provision of this Agreement;
or

(vi) a relocation of the Company’s offices in London to a location more than 35
miles from the current location.

          (f)      The Executive may terminate his employment for any reason
(other than Good Reason) upon giving thirty (30) days advance written notice to
the Company. If Executive's employment is so terminated under this Section 6(f),
the Company will pay Executive the earned but unpaid portion of Executive's
Basic Salary through the Termination Date and the earned but unpaid portion of
any vested incentive compensation under and consistent with plans adopted by the
Company prior to the Termination Date.

          (g)      In the event of the Executive's death during the Severance
Period, payments of Basic Salary under this Section 6 and payments under the
Company's employee benefit plan(s) shall continue to be made in accordance with
their terms during the remainder of the Severance Period to the beneficiary
designated in writing for such purpose by the Executive or, if no such
beneficiary is specifically designated, to the Executive's estate.

6

--------------------------------------------------------------------------------



          (h)      As used in this Agreement, the term “Bonus” shall mean any
bonus, incentive compensation or any other cash benefit paid or payable to the
Executive under any incentive compensation grant or plan, excluding signing
bonuses and any stock incentive plan of MIVA, Inc. For purposes of this
Agreement, the Executive's “Termination Bonus” shall be equal to the amount of
the Executive's Bonus for the four (4) fiscal quarters immediately preceding the
Termination Date, provided, however, if there has been a Change in Control the
Termination Bonus shall be an amount equal to the greater of (i) the preceding
calculation or (ii) Executive’s Bonus for the four (4) fiscal quarters
immediately preceding the Change in Control.

          (i)      As used in this Agreement, the term “Window Period” shall
mean the period of time after a Change in Control in which Executive can
terminate his employment with the Company for any reason and the termination
shall be deemed a termination for Good Reason for purposes of this Agreement.
The Window Period begins 180 days after a Change in Control and lasts for thirty
(30) days.

          (j)       As used in this Agreement, the term “Change in Control” as a
capitalized term shall mean the occurrence of any one of the following events:

               (i) any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of MIVA, Inc. representing thirty-five percent (35%)
or more, excluding in the calculation of Beneficial Ownership securities
acquired directly from MIVA, Inc., of the combined voting power of MIVA, Inc.'s
then outstanding voting securities;

               (ii) any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of MIVA, Inc. representing fifty-one percent (51%) or
more of the combined voting power of MIVA, Inc.’s then outstanding voting
securities;

               (iii) the following individuals cease for any reason to
constitute a majority of the number of directors of MIVA, Inc. then serving:
individuals who, on the Effective Time, constitute the board of MIVA, Inc. and
any new director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of
MIVA, Inc.) whose appointment or election by the board of MIVA, Inc. or
nomination for election by MIVA, Inc.'s shareholders was approved or recommended
by a vote of the at least two-thirds (2/3) of the directors of MIVA, Inc. then
still in office who either were directors of MIVA, Inc. on the Effective Time or
whose appointment, election or nomination for election was previously so
approved or recommended;

               (iv) there is a consummated merger or consolidation of MIVA, Inc,
with any other corporation, other than (A) a merger or consolidation which would
result in the voting securities of such company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving or parent entity) more than
fifty percent (50%) of the combined voting power of the voting securities of
such company or such surviving or parent equity outstanding immediately after
such merger or consolidation or (B) a merger or consolidation effected to
implement a recapitalization of MIVA, Inc. (or similar transaction) in which no
person, directly or indirectly, acquired twenty-five percent (25%) or more of
the combined voting power of such company's then outstanding securities (not
including in the securities beneficially owned by such person any securities
acquired directly from such company or their Affiliates); or

7

--------------------------------------------------------------------------------



               (v) the shareholders of MIVA, Inc. approve a plan of complete
liquidation of MIVA, Inc. or there is consummated an agreement for the sale or
disposition by MIVA, Inc. of all or substantially all of MIVA, Inc.'s assets (or
any transaction having a similar effect), other than a sale or disposition by
MIVA, Inc. of all or substantially all of MIVA, Inc.'s assets to an entity, at
least fifty percent (50%) of the combined voting power of the voting securities
of which are owned by stockholders of MIVA, Inc. in substantially the same
proportions as their ownership of MIVA, Inc. immediately prior to such sale.

For purposes of this Section 6, the following terms shall have the following
meanings:

               (i) "Affiliate" shall mean an affiliate of MIVA, Inc., as defined
in Rule 12b-2 promulgated under Section 12 of the Securities Exchange Act of
1934, as amended from time to time (the "Exchange Act");

               (ii) "Beneficial Owner" shall have the meaning set forth in Rule
13d-3 under the Exchange Act;

               (iii) "Person" shall have the meaning set forth in Section
3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and 14(d)
thereof, except that such term shall not include (1) MIVA, Inc., (2) a trustee
or other fiduciary holding securities under an employee benefit plan of MIVA,
Inc., (3) an underwriter temporarily holding securities pursuant to an offering
of such securities or (4) a corporation owned, directly or indirectly, by the
stockholders of MIVA, Inc. in substantially the same proportions as their
ownership of shares of Common Stock of MIVA, Inc..

          (k)     Where termination in accordance with this Section 6 involves a
notice period of any length the Company reserves the right to make a payment in
lieu of such notice. The amount of such a payment in lieu will be determined by
the sub-clause by which the employment is being terminated.      

          (l)     Where either party gives notice to terminate this employment
or otherwise purports to terminate it, and for the purposes of investigating any
disciplinary matter, the Company may require the Executive not to attend for
work and/or not to undertake any or all of his duties or to allocate other
duties to him, for such a reasonable period as the Company may specify (“the
Garden Leave Period”). During the Garden Leave Period the Company shall not be
obliged to provide the Executive with any work and may require the Executive to
resign as a director of the Company or any Associated Company. The Company may
in addition require that the Executive does not contact any colleagues or actual
or potential customers, clients or suppliers of the Company with whom he had
dealings in the course of his employment without prior consent of the Company.
During such Garden Leave Period the Company shall continue to pay the
Executive’s salary and provide any other benefits to which he is contractually
entitled and the Executive shall remain bound by the terms and conditions of
this Agreement.      

          (m)     If the employment of Executive is terminated for any reason,
Executive shall immediately turn over to the Employer all property of the
Employer, including, but not limited to, all credit cards, supplies furnished by
the Employer, and all copies of orders, invoices, bills of lading, warehouse
receipts, drafts, any checks, monies, all copies of confidential information,
trade secrets, programs, systems, procedures, manuals, confidential reports and
lists of clients, customers and suppliers, pricing methods and prospect lists,
as well as any and all information of special and unique nature and value
regarding the needs or demands of any of Employer’s customers or clients; and
the Executive shall make an accounting to the Employer for all money received by
Executive in which the Employer has or may have any interest.      

8

--------------------------------------------------------------------------------



          (n)     On the termination of this Agreement for whatever reason the
Executive shall immediately resign from all directorships and other offices
which he holds with the Company or any Associated Company. If the Executive
should fail to do so the Company is hereby irrevocably authorised to appoint
some person in the Executives name on his behalf to sign any documents and do
any things necessary to do.

     7.      Indemnity.

          (a)      The Company agrees that if the Executive is made a party, is
threatened to be made a party or reasonably anticipates being made a party, to
any formal or informal action, suit or proceeding, whether civil, criminal,
administrative or investigative (a "Proceeding"), by reason of the fact that he
is or was a director, officer, manager, trustee, representative, consultant or
employee of the Company or is or was serving at the request of the Company as a
director, officer, member, employee, manager, trustee, representative,
consultant or agent of another corporation, partnership, joint venture, trust or
other enterprise, including service with respect to employee benefit plans,
whether or not the basis of such Proceeding is the Executive's alleged action in
an official capacity while serving as a director, officer, member, employee,
manager, trustee, representative, consultant or agent, the Executive shall be
promptly indemnified and held harmless by the Company to the fullest extent
permitted by law against all cost, expense, liability and loss (including,
without limitation, attorney's fees and other professional fees and charges,
judgments, fines, interest, expenses of investigation, or other liabilities or
penalties and other amounts paid or to be paid in settlement if such settlement
is approved in advance by the Company, which approval shall not be unreasonably
withheld) reasonably incurred or suffered by the Executive in connection
therewith, or in connection with seeking to enforce his rights under this
Section 7 and such indemnification shall continue as to the Executive even if he
has ceased to be a officer, director, member, employee, manager, trustee,
representative, consultant or agent of the Company or other entity and shall
inure to the benefit of the Executive's heirs, executors and administrators.

          (b)      The Company hereof shall not indemnify Executive pursuant to
Section 7(a):

            (i)      except to the extent the aggregate losses to be indemnified
hereunder exceed the amount of such losses for which Executive is indemnified
pursuant to any directors and officers liability insurance purchased and
maintained by the Company;

                (ii)      in respect to remuneration paid to Executive if it
shall be determined by a final judgment or other final adjudication that such
remuneration was in violation of law;

                (iii)      on account of any suit in which judgment is rendered
against Executive for an accounting of profits made from the purchase or sale by
Executive of securities of the Company pursuant to the provisions of Section
16(b) of the Securities Exchange Act of 1934 and amendments thereto or similar
provisions of any federal, state or local statutory law;

                (iv)      on account of Executive's material breach of any
provision of this Agreement;

9

--------------------------------------------------------------------------------



 

            (v)      on account of Executive's act or omission being finally
adjudged to involve intentional misconduct, a violation of law, or grossly
negligent conduct; or

                (vi)      if a final decision by a Court having jurisdiction in
the matter shall determine that such indemnification is not lawful.

          (c)      During the Executive's employment with the Company and
thereafter, the Company agrees to continue and maintain a directors' and
officers' liability insurance policy covering the Executive on terms and
conditions no less favourable to his in any respect (including, but not limited
to, with respect to the period of coverage, scope, exclusions, amounts and
deductibles) than the coverage then being provided to any other present or
former director or senior executive of the Company.

     8. Intellectual Property Rights, Data Protection, etc

          (a)      Subject to the Patents Act 1977 and the Copyright, Designs
and Patents Act 1988, any invention, design, or copyright work, including
without limitation all documents, data, drawings, specifications, articles,
computer programmes, object codes, source codes, network designs, business
logic, notes, sketches, drawings, reports, modifications, tools, scripts or
other items (“Works”), made by Executive during the course of Executive’s
employment with the Company (whether or not in the course of Executive’s duties)
shall immediately upon creation or performance vest in and shall be and remain
the sole and exclusive property of the Company, and Executive hereby irrevocably
and unconditionally assigns to the Company, all right, title and interest in and
to the same.

          (b)      Executive must promptly notify the Company of any Works which
Executive creates, which will become the absolute property of the Company and
Executive hereby unconditionally waives in favour of the Company all rights (if
any) Executive may have under Chapter IV (moral rights) of the Copyright,
Designs and Patents Act 1988 (or any foreign corresponding rights) in connection
with the authorship of any Works, wherever in the world enforceable, including
without limitation the right to be identified as the author of such Works and
the right not to have such Works altered or subjected to derogatory treatment.

          (c)      Executive agrees to execute any formal and additional
assignment required by the Company to vest or confirm the vesting in it of all
rights in any Works as set out in this Section 8 at the expense of the Company.
Executive hereby authorises the Company to appoint someone to be Executive’s
attorney and in Executive’s name and on Executive’s behalf, to sign, execute and
do all such things as the Company thinks necessary or desirable to fully vest or
confirm the vesting in it of all rights in any works as set out in this Section
8.

          (d)      The Company has the right to monitor any and all aspects of
its telephone and computer systems that are made available to Executive and to
monitor, intercept and/or record any communications made by Executive, including
any type of telephone, e-mail or Internet communications, for any purpose
authorised under the Telecommunications (Lawful Business Practice) (Interception
of Communications) Regulations 2000 and any amending or supplementary
legislative or regulatory requirements and Executive hereby expressly consents
to the Company doing so.

10

--------------------------------------------------------------------------------



 

          (e)      Executive agrees that by signing and dating this Agreement,
Executive has given consent to the Company processing personal data concerning
Executive in order to properly fulfil its obligations to Executive under this
Agreement and as otherwise required by law in relation to Executive’s employment
in accordance with the Data Protection Act 1998 (“the DPA”). Such processing
will principally be for personnel, administrative and payroll purposes.

          (e)     Executive accepts and acknowledges that, if Executive is
required at any time to work on behalf of the Company or an Affiliate overseas,
the Company may need to pass Executive’s personal data to the person, firm or
company with whom Executive is working anywhere in the world and Executive
hereby expressly consents to the Company doing so. Executive further consents to
the Company passing Executive’s personal data to MIVA Inc. in the United States
of America for its personnel, payroll and administrative purposes. Without
prejudice to Executive’s undertaking in Section 5(c), in the event that the
Company or any Affiliate needs to process any “sensitive personal data” (as
defined by the DPA) in relation to Executive for its legitimate business needs,
Executive undertakes to sign on request such express consents as may be required
to enable it to do so.      

9. Confidentiality.      

          (a)     In addition to the Executive’s common law obligations to keep
confidential information secret, the Executive must not disclose to any person,
firm or company, otherwise than in the proper course of his duties or with the
written consent of the Company, any trade secret or information of a
confidential nature concerning the Business (as defined in Section 10(d)) or any
advertiser, partner, private label partner or prospective advertiser, partner or
private label partner with whom the Company has had dealings during the course
of his employment (respectively referred to in this Agreement as “Business
Partners” and “Prospective Business Partners”), including, but not limited to:

                (i) any trade secret or confidential or secret information
concerning the business development, affairs, future plans, business methods,
connections, operations, accounts, finances, organisation, processes, policies
or practices, designs, dealings, trading, software, or know-how relating to or
belonging to the Company and/or to any Associated Company or any of its Business
Partners or Prospective Business Partners;

    (ii) confidential computer software, computer-related know-how, passwords,
computer programmes, specifications, object codes, source codes, network
designs, business processes, business logic, inventions, improvements and /or
modifications relating to or belonging to the Company and/or any Associated
Company;

    (iii) details of the Company’s or any Associated Company’s financial
projections or projects, prices or pricing strategy, advertising, marketing or
development plans, product development plans or strategies, fee levels,
commissions and commission structures, market share and pricing statistics,
marketing surveys and research reports and their interpretation;

11

--------------------------------------------------------------------------------



 

(iv) any confidential research, report or development undertaken by or for the
Company or any Associated Company;

    (v) details of relationships or arrangements with, or knowledge of the needs
or the requirements of, the Company’s or any Associated Company’s Business
Partners or Prospective Business Partners;

    (vi) information supplied in confidence by customers, clients or any third
party to which the Company or any Associated Company owes an obligation of
confidentiality;

    (vii) lists and details of contracts with the Company’s or any Associated
Company’s actual or potential suppliers;

    (viii) information of a personal or otherwise of a confidential nature
relating to fellow employees, directors or officers of and/or consultants to,
the Company and/or any Associated Company for which the Executive may from time
to time provide services;

    (ix) confidential information concerning, or details of, any competitive
business pitches, and/or target details;

    (x) any document or information marked as confidential on its face; or

    (xi) any document or information which has been supplied to the Executive in
confidence or which the Executive has been informed is confidential or which he
might reasonably be aware is confidential.

Any information of the sort described in this Section 9(a) which the Executive
obtains or becomes aware of during the course of his employment under this
Agreement or which, by virtue of his position, it may reasonably be assumed he
has obtained or become aware of shall be “Confidential Information” for the
purposes of this Agreement.

         (b)     The Executive undertakes to use his best endeavours to prevent
unauthorised publication or disclosure to any third party of any Confidential
Information as defined in Section 9(a) (save as may be required by law or a duly
authorised regulatory body).

          (c)     The provisions in Sections 9(a) and (b) shall continue to
apply after termination of employment, howsoever arising, without any time limit
but shall cease to apply to any information or knowledge which may at any time
come into the public domain other than through unauthorised disclosure.

          (d)      Nothing in this Section 9 shall be construed or interpreted
as preventing the Executive from making a “protected disclosure” within the
meaning of the Public Interest Disclosure Act 1998. In circumstances where the
Executive feels it is necessary for him to make such a disclosure, the Executive
should first raise the issue with the Chief Executive officer of MIVA, Inc. or
to an officer or officers of the Company who the Executive believes are not
involved or implicated in the relevant matter.

12

--------------------------------------------------------------------------------



 

10. Non-compete.

          (a)      Executive covenants with the Company for itself and as
trustee for its Associated Companies that he shall not:

      (i) for a period of 12 months after termination of his employment, whether
on his own behalf or on behalf of any other person, firm or company, directly or
indirectly solicit or endeavour to solicit for the purposes of employment or
engagement or offer employment or engagement to or employ or engage any Senior
Employee of or consultant to the Company or any Associated Company with whom he
has worked closely in the period of 12 months prior to the termination of his
employment;

    (ii) for a period of 12 months after termination of his employment, in
competition with the Business, whether on his own behalf or on behalf of any
other person, firm or company, directly or indirectly interfere with or seek to
interfere with the continuance of supplies that are material to the continuation
of the Business to the Company or any Associated Company from any supplier with
whom he has dealt on behalf of the Company or any Associated Company in the
period of 12 months prior to the termination of his employment;

    (iii) for a period of 12 months after termination of his employment, in
competition with the Business, whether on his own behalf or on behalf of any
other person, firm or company, directly or indirectly solicit or canvass
business from or interfere with or accept orders from any person, firm or
company who, within a period of 12 months prior to the termination of his
employment, was a Business Partner of the Company or any Associated Company and
with whom he had business dealings on behalf of the Company or any Associated
Company in the course of his employment during the said 12 month period;

    (iv) for a period of 12 months after termination of his employment, whether
on his own behalf or on behalf of any other person, firm or company, solicit,
obtain business from or interfere in the Company’s or any Associated Company’s
dealings with any Prospective Business Partner with whom, within a period of 6
months prior to the termination of his employment, the Executive was negotiating
on behalf of the Company or any Associated Company;

    (v) for a period of 6 months after termination of his employment be employed
or engaged in or otherwise, directly or indirectly, be involved with any
company, person, firm or other entity which competes with that part of the
Business with which he was involved or of which he had significant knowledge
during the last 12 months of his employment, save that this restriction shall
not preclude the Executive from holding, by way of bona fide investment only,
not more than 3% of any class of issued shares or other securities which are
listed or dealt in on any recognised investment exchange.

13

--------------------------------------------------------------------------------



 

(vi) at any time after the termination of his employment make use of any
corporate or business name which is identical to or similar with or likely to be
confused with the corporate names and/or business name or names of the Company
or of any Associated Company or in any way hold himself out as being connected
with the Company or any Associated Company.

      (b) Each of the restrictions set out in this Section 10 and in each of the
sub-clauses is an entirely separate, severable and independent restriction.    
  (d) For the purposes of this Agreement:

       

    “Business” shall mean the provision of performance based, key-word targeted
marketing, advertising and e-commerce development services via the Internet, as
well as the offering of algorithmic search, toolbars, screensavers and other
unique and effective interactive products and services that establish a direct
relationship with Internet users, as carried out by the Company or any
Associated Company during the course of the Executive’s employment; and

          “Senior Employee” shall mean a partner manager, sales manager, senior
sales person, editorial manager, client services manager, senior software
employee, software manager, senior technical employee, technical manager,
financial controller, financial director, marketing director or other senior
manager.

        (e) The length of any restriction under this Section 10 will be reduced
by the length of time immediately preceding termination of employment during any
period of notice that the Executive is required to remain away from work
pursuant to Section 6(l), save that any references to a period immediately
preceding termination of the Executive’s employment in Section 10(a) shall be
amended to be read as the same period immediately preceding the commencement of
the Garden Leave Period in such circumstances.

    (f) The Executive acknowledges that the duration, extent and application of
each of the restrictions in this Section 10 are no greater than is necessary for
the protection of the legitimate business interests of the Company and of
Associated Companies with whom the Executive was involved in the course of his
employment and that the restrictions are reasonable in the circumstances.

          11.      Grievance and Disciplinary Procedure

The Company’s disciplinary and grievance procedures that are in force from time
will apply in relation to the Executive’s employment, save that they will not
form part of his contract of employment. The Executive will be provided with
copies of the disciplinary and grievance procedures that are in force from time
to time.

14

--------------------------------------------------------------------------------



 

    12.       Data Protection

            (a)     In addition to the specific consent contained in Section
5(d) relating to the processing of data concerning the Executive’s health, the
Executive agrees that by signing and dating this Agreement, he has given consent
to the Company processing personal data concerning the Executive in order to
properly fulfil its obligations to the Executive under this Agreement and as
otherwise required by law in relation to the Executive’s employment in
accordance with the Data Protection Act 1998 (“the DPA”). Such processing will
principally be for personnel, administrative and payroll purposes.      

          (b)     The Executive accepts and acknowledges that, if he is required
at any time to work on behalf of the Company or an Associated Company overseas,
the Company may need to pass his personal data to the person, firm or company
with whom he is working anywhere in the world and the Executive hereby expressly
consent to the Company doing so. The Executive further consent to the Company
passing his personal data to MIVA Inc. in the United States of America for its
personnel, payroll and administrative purposes.      

          (c)     Without prejudice to his undertaking in Section 5(d), in the
event that the Company or any Associated Company needs to process any “sensitive
personal data” (as defined by the DPA) in relation to the Executive for its
legitimate business needs, the Executive undertakes to sign on request such
express consents as may be required to enable it to do so.      

13.      Telecommunications        

          (a)     The Company has the right to monitor any and all aspects of
its telephone and computer systems that are made available to the Executive and
to monitor, intercept and/or record any communications made by the Executive,
including any type of telephone, e-mail or Internet communications, for any
purpose authorised under the Telecommunications (Lawful Business Practice)
(Interception of Communications) Regulations 2000 and any amending or
supplementary legislative or regulatory requirements and the Executive hereby
expressly consents to the Company doing so.      

          (b)     The Executive are required to comply with all aspects of any
policies that may from time to time be published by the Company concerning the
use by its employees of equipment of the type referred to in Section 13(a) that
it may make available for their use.

          14.       Associated Company

For the purposes of this Agreement “Associated Company” means a company which is
from time to time a subsidiary or a holding company of the Company or a
subsidiary (other than the Company) of a holding company of the Company,
including, but not limited to MIVA, Inc., and “subsidiary” and “holding company”
have the meanings ascribed to them by section 736 of the Companies Act 1985 as
originally enacted.

            15.      Assignment. This Agreement is personal to Executive and
Executive may not assign or delegate any of his rights or obligations hereunder.
Subject to the foregoing, this Agreement shall be binding upon and inure to the
benefit of the respective parties hereto, their heirs, executors,
administrators, successors and assigns.

15

--------------------------------------------------------------------------------



            16.      Waiver. Neither any failure nor any delay by any party in
exercising any right, power or privilege under this Agreement or any of the
documents referred to in this Agreement will operate as a waiver of such right,
power or privilege, and no single or partial exercise of any such right, power
or privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege. To the maximum
extent permitted by applicable law, (a) no claim or right arising out of this
Agreement or any of the documents referred to in this Agreement can be
discharged by one party, in whole or in part, by a waiver or renunciation of the
claim or right unless in a written document signed by the other party, (b) no
waiver that may be given by a party will be applicable except in the specific
instance for which it is given, and (c) no notice to or demand on one party will
be deemed to be a waiver of any obligation of that party or of the right of the
party giving such notice or demand to take further action without notice or
demand as provided in this Agreement or the documents referred to in this
Agreement.

          17.      Notices. Any and all notices required or permitted to be
given under this Agreement will be sufficient and deemed effective three (3)
days following deposit in the United States mail if furnished in writing and
sent by registered mail to Executive at:

2 Queens Gate Terrace
London SW7 5PF
England

and to the Company c/o:

1st Floor, Euston Xchange
194 Euston Road
London NW1 2DA
England
Attention: Managing Director

with a copy to:

5220 Summerlin Commons Boulevard
Suite 500
Ft. Myers, Florida 33907
Attention: Chief Executive Officer

or such subsequent addresses as one party may designate in writing to the other
parties.

          18.      Governing Law. This Agreement shall be interpreted, construed
and governed according to the laws of England & Wales.

          19.      Amendment. This Agreement may be amended in any and every
respect only by agreement in writing executed by both parties hereto.

          20.      Section Headings. Section headings contained in this
Agreement are for convenience only and shall not be considered in construing any
provision hereof.

          21.      Entire Agreement. With the exception of any stock option
agreements between Executive and MIVA, Inc., this Agreement terminates, cancels
and supersedes all previous employment or other agreements relating to the
employment of Executive with the Company or any predecessor, written or oral,
and this Agreement contains the entire understanding of the parties with respect
to the subject matter of this Agreement. This Agreement was fully reviewed and
negotiated on behalf of each party and shall not be construed against the
interest of either party as the drafter of this Agreement. EXECUTIVE
ACKNOWLEDGES THAT, BEFORE SIGNING THIS AGREEMENT, HE HAS READ THE ENTIRE
AGREEMENT AND HAS THIS DAY RECEIVED A COPY HEREOF.

16

--------------------------------------------------------------------------------



          22.      Severability. The invalidity or unenforceability of any one
or more provisions of this Agreement shall not affect the validity or
enforceability of any other provisions of this Agreement or parts thereof.

          23.      Survival. The last sentence of Section 3(b), and Sections 6,
7, 8, 9 and 10 of this Agreement and this Section 23 shall survive any
termination or expiration of this Agreement.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as a
deed on the day and year first above written.

EXECUTED as a Deed by      )
MIVA (UK) LIMITED            )

                    Director

                    Director/ Secretary

SIGNED and DELIVERED as a Deed by     )
SEBASTIAN LUKE BISHOP                      )

Witness’ Signature

Name

Address

Occupation

17

--------------------------------------------------------------------------------